Citation Nr: 1707223	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  13-17 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an ear disability (claimed as vertigo and Meniere's disease), to include as secondary to service-connected hearing loss and/or tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Stallings, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from March 1968 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran did not request a hearing in this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (2016). Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran was first afforded a VA examination in conjunction with his claim on appeal in January 2011.  At that time, the Veteran reported a history of chronic ear disease, including recurrent ear infections in his youth, polyps in his ears, echoing, infections, headaches, and dizziness. Following the examination, the VA examiner ultimately concluded that there was no chronic ear disease found.  The examiner had previously noted that the Veteran did not have recurrent ear infections, that his recurrent migraine headaches were unrelated to his ears, that his transient dizziness was most likely a postural hypotension type of reaction which was also unrelated to his ears, and that the Veteran had never had polyps in his ears; however, the examiner did not provide any supporting rationale as to how he reached these conclusions or his ultimate conclusion that there was no chronic ear disability present. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

Additionally, the Board is mindful that the requirement of a current disability with respect to a service connection claim is satisfied when the disability is shown at any time during the pendency of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). As such, the January 2011 VA examination is inadequate because the examiner's ultimate conclusion that there was no chronic ear disease at the time of the VA examination fails to take into account the Veteran's prior lay statements which report ongoing ear symptomatology, including vertigo and dizziness as documented within VA treatment records from 2010 to 2011. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In 2009, the Veteran denied otorrhea, aural fullness, and dizziness/vertigo.  

Given the above, the January 2011 VA examination is inadequate to decide the Veteran's claim of entitlement to service connection for an ear disability, and an adequate VA addendum opinion must be obtained upon remand. See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; Barr, 21 Vet. App. at 312.

Additionally, VA treatment records document that the Veteran was recommended for a vestibular and balance rehabilitation program; however, any resulting treatment records, as well as any additional records of ongoing relevant treatment, are not currently associated with the claims file. As such, any relevant outstanding VA treatment records should be associated with the claims file upon remand. See Bell v. Derwinski, 2 Vet. App. 611(1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records and associate those documents with the claims file, to include any treatment involving vestibular and balance rehabilitation. 

2. After the above development, schedule the Veteran for an "ear disease" examination.  The entire claims file, including a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination. All indicated studies should be conducted.  

The examiner is informed of the following facts (the Board has provided the specific document in VBMS, including the date the document was received and the page number(s) that contain the cited facts):

* At entrance into service in 1968, the Veteran reported a history of "running ears."  The examiner noted that the Veteran had otitis media at times.  See STR - Medical, received 12/27/2004, p. 12-14.

* In April 1968, the Veteran was treated for chronic external otitis.  See STR - Medical, received 12/27/2004, p. 5.

* At his separation examination in 1971, the examiner noted that the Veteran had infections and impacted cerumen of the left ear in the past and had "problems only occasionally now."  The examiner also noted the Veteran had external otitis in basic training.  See STR - Medical, received 12/27/2004, p. 17-18, item # 73.

* The Veteran is service connected for bilateral hearing loss and tinnitus.  

* In November 2004, when discussing his past medical history, the Veteran did not report any ear problems.  Under "Review of Systems," the examiner noted that the Veteran denied any hearing problems.  See Medical Treatment Record - Non-Government Facility, received 11/18/2004, p. 3-4.

* In January 2008, the Veteran was diagnosed with cerumen impaction and had his ears irrigated.  See CAPRI, received 3/11/2009, p. 21-23.

* In September 2008, the Veteran was seen with complaints of hearing loss.  He denied current otorrhea, although he reported having drainage from both ears in the past.  The Veteran reported having ear infections in childhood.  The examiner wrote that the Veteran's canals were "somewhat narrow," and that the right eardrum was obscured partially by dry debris, which he noted was growing a superficial mycelial proliferation.  The examiner added that similar dry debris was obscuring partially the left tympanic membrane without obvious fungal elements there.  The examiner entered an assessment of chronic external otitis, with right otomycosis.  See CAPRI, received 3/11/2009, p. 10-11.

* In November 2009, the Veteran was seen for bilateral hearing loss and tinnitus and reported that both ears would "pop," itch, and burn frequently.  The Veteran denied otorrhea, aural fullness, dizziness/vertigo, and history of ear surgery.  See CAPRI, received 12/03/2009, p. 1.

* In December 2009, the Veteran had an otolaryngology consultation.  See CAPRI, received 1/04/2010, p. 1.

* In February 2010, the Veteran was seen for hearing loss and reported having ear drainage from both ears at night.  See CAPRI, received 5/27/2010, p. 6-7.  

* In April and May  2010, the Veteran was seen again regarding his ear complaints.  See CAPRI, received 5/27/2010, p. 8-11

* The Veteran had a VA "ear disease" examination in January 2011.  The examiner concluded that there was no chronic ear disease found.  The Board notes that the Veteran reported to this examiner that his vertigo or dizziness began in 2005, however, he specifically denied these symptoms in November 2009.  See VA Examination, received 1/26/2011, p. 4-8.  

While the Board has laid out some of the relevant evidence of record, it asks that the examiner review the entire record.  

The examiner is asked to provide the following opinions, including a complete and thorough rationale, with reference to relevant evidence of record as appropriate, for any and all conclusions reached: 

   a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has had a current ear disability at any time during the pendency of the appeal, which is from 2008 until the present time?  

In rendering the above opinion, the examiner must specifically consider, discuss, and reconcile as necessary all relevant evidence of record, including the diagnosis provided by a VA medical professional in September 2008 of "chronic external otitis with right otomycosis" and the finding by the January 2011 examiner of no chronic ear disease found.  

If the examiner concludes that the Veteran has had a current ear disability at any time during the pendency of the appeal, the examiner is asked to further opine as to the following: 

   b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's ear disability had its onset during the Veteran's active duty from 1968 to 1971? 

   c) If the answer to "b" is no, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's ear disability is related to the service-connected bilateral hearing loss and/or tinnitus? 

   d) If the answer to "c" is no, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's ear disability has been aggravated (permanently worsened beyond the natural progression of the disease) by the service-connected bilateral hearing loss and/or tinnitus? 

3. Following the above development, review the resulting examination report and opinions in order to ensure adequacy and compliance with the above directives. If any opinion is inadequate for any reason, take whatever corrective action is deemed necessary. 

4. Then, readjudicate the Veteran's claim on appeal. If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

